Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amended Claims
The Amendment filed March 18, 2022 has been entered.  Claims 1, 4, 11, 14, 16, 24-26, 38, 39, 44, 45, 59, 61 and 67-72 are pending in this application.  Claims 1, 4, 11, 14, 16, 24-26, 38 and 39 were previously withdrawn as directed to non-elected subject matter; see Applicant’s election without traverse of September 15, 2021.  New claims 70-72 are further directed to the non-elected subject matter and therefore are considered to be non-elected by original presentation; they would have been grouped together with the non-elected claims had they been present in the application at the time of the restriction requirement.  Thus claims 70-72 are withdrawn from consideration as well.  Consequently the present action treats claims 44, 45, 59, 61 and 67-69 on the merits.

Drawings
The drawing Replacement Sheet filed March 18, 2022 is objected to because it
includes lines, numbers, and/or letters that are not durable, clean, black, sufficiently
dense and dark, and uniformly thick and well-defined, and thus does not comply with 37
CFR 1.84 (l).  Specifically, the legends and numerals on the abscissas and ordinates of both of the graphs on the Replacement Sheet, as well as the numbers displayed within those graphs, are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate
prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering
of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

				Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2005/0258419).
Sankaran discloses nanoparticles including a silicon core coated with a passivation layer of silicon nitride; see Sankaran para. [0097].  The nanoparticle diameter is less than 100 nm, i.e. overlapping the particle size recited in instant claims 44, 45, 68 and 69; see Sankaran para. [0055].
Sankaran does not specify that “the nanoparticles are substantially free of SiOx and SiOH surface species” as required by the instant claims, and does not specify the process steps recited in product-by-process terms in claim 45 as amended.  However,
a) With regard to SiOx and SiOH, the lack of disclosure of those species in the prior art gives rise to an inference that they are either i) not present or ii) present in such a small amount that the prior art products would be “substantially free” of those species in accord with the claims.
b) With regard to the process steps, these steps denote process limitations in product-by-process terms. This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden, i.e. all physical limitations of the products as claimed appear to be set forth in the prior art.
Thus, the disclosure of Sankaran et al. is held to create a prima facie case of obviousness of the presently claimed invention.

Claims 44, 45, 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kortshagen et al. (US 2006/0051505).
Kortshagen discloses nanoparticles comprising a silicon core and a silicon nitride passivation layer thereon; see Kortshagen para. [0081] and {0083] and Example 6.  Kortshagen para. [0043] states that the prior art nanoparticles may have an average diameter of no more than about 50 nm, i.e. overlapping the particle sizes of instant claims 44, 45 and 69.  It is further noted that Kortshagen example 3 indicates that prior art nanoparticles having a size of approximately 30-50 nm are disclosed in the prior art.  With respect to claim 67, Kortshagen para. [0112] indicates an approximately 3 nm thick shell layer is deposited on the nanoparticles (the recitation of “SiNe” in Kortshagen is believed to be a typographical error and should read “SiNx”).
Kortshagen does not specify that “the nanoparticles are substantially free of SiOx and SiOH surface species” as required by the instant claims, and does not specify the process steps recited in product-by-process terms in claim 45 as amended.  However,
a) With regard to SiOx and SiOH, the lack of disclosure of those species in the prior art gives rise to an inference that they are either i) not present or ii) present in such a small amount that the prior art products would be “substantially free” of those species in accord with the claims.
b) With regard to the process steps, the statements regarding product-by-process limitations in item 5(b) supra apply equally as well in this instance.
Thus, the disclosure of Kortshagen et al. is held to create a prima facie case of obviousness of the presently claimed invention.

Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. or Kortshagen et al., either of which further in view of Cui et al. (US 2016/0164081).
Sankaran et al. and Kortshagen et al., discussed supra, do not disclose the conductive carbon covering or composite Si/carbon agglomerate as recited in the instant claims.  Cui is directed to materials including silicon nanoparticles, i.e. is in a similar field of endeavor as the primary references. Cui indicates it was known in the art, at the time of filing of the present invention, to form a carbon-containing coating upon such particles; see, for instance, Cui para. [0043]. Further, Cui uses these particles as an anode active material, implying that they are conductive. This disclosure of Cui would have rendered it obvious to include a conductive carbon covering or composite Si/carbon agglomerate with the Si nanoparticles of Sankaran et al. or Kortshagen et al.
Consequently, the disclosures of Sankaran et al. or Kortshagen et al., combined with that of Cui et al., would have suggested a material as presently claimed to one of ordinary skill in the art.

			Response to Arguments
Applicant’s response (including the Declaration by Dr. Guo) filed March 18, 2022 has been fully considered, with the following effect:
a) All rejections under 35 USC 112 are overcome by Applicant’s amendment.
b) The rejection based on Li et al. (alone or in view of other prior art) is withdrawn.  Li does not suggest any materials with a particle size as recited in claims 44 or 45 as amended.
c) With regard to the rejections based on Sankaran et al. or Kortshagen et al., Applicant argues that the examiner’s assumption that the prior art is substantially free of SiOx and SiOH is not a sufficient basis to support a rejection.  The examiner respectfully disagrees.  The chemical makeup of the materials disclosed in the prior art is clearly a highly relevant feature of those materials.   It therefore follows that if the prior art materials included SiOx or SiOH (or included those components in an amount such that they would not be “substantially free” of those components) the prior art would have contained disclosure directed specifically to such components.  Further, Kortshagen para. [0055] indicates that one wants to avoid unwanted oxide formation in the particles, and para. [0084] of Kortshagen contrasts formation of a silicon nitride passivation layer or one of silicon oxide by use of a nitrogen or oxygen plasma. Thus Kortshagen clearly wants to avoid the oxygen compounds prohibited by the instant claims.  Similarly, with reference to para. [0070] and [0073] of Sankaran, the prior art clearly delineates between embodiments that include nitrogen and those which include oxygen.  Sankaran states both “In another embodiment, the gas 324 includes nitrogen. In yet another embodiment, the gas 324 includes oxygen”, and “Surface characteristics of silicon nanoparticles are controlled and/or modified by the gas 324. For example, surfaces of silicon nanoparticles are passivated by the gas 324”.  Thus both Kortshagen and Sankaran lack any means for an oxygen-containing compound to be present in the Si particle passivated with silicon nitride.  The lack of disclosure of oxygen in the nitride embodiments of the prior art gives rise to the previously mentioned assumption that the prior art materials are substantially free of SiOx and SiOH sd claimed.
d) Applicant argues (and Declarant states) that the prior art would not reasonably enable a person of ordinary skill in the art on how to create nanoparticles with average particle sizes of at least 30 nm (Declaration ¶ 7).  Declarant states that “those skilled in the art reviewing Sankaran’s disclosure would have known or expected that it is physically impossible to produce nanoparticles with diameters above 30 nm when using Sankaran’s methods. Furthermore, not only are the 100 nm particle sizes in Sankaran’s disclosure not enabled, but particle sizes above 25 nm are also not enabled” (Declaration ¶ 8), and goes on to state the technology of Sankaran “does not allow for the growing of large particles” and “the particles produced are unavoidably small” (Declaration ¶ 10).  However the only data provided in the Declaration to this point involves a single example of Sankaran that did not produce particles of a size as presently claimed.  Declarant provides no evidence from which one could reasonably conclude that particles of a size as claimed would be beyond the scope of Sankaran, particularly in view of the disclosure in Sankaran that the particles are simply less than 100 nm in size.
e) As to Kortshagen, Applicant argues (and Declarant states) that “the disclosure of Kortshagen also fails to enable a method which can produce nanoparticles possessing an average size of at least 30 nm” and that “it would extremely difficult, if not impossible, to modify the methods of Kortshagen to where they are capable of producing nanoparticles larger than 20 nm” (Declaration ¶ 14).  Applicant’s arguemnts and Declarant’s statements are not found convincing in view of the fact that Fig. 10 of Kortshagen discloses an embodiment with an average diameter of 35.8 nm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 3, 2022